DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMMUNICATION OF A DIRECT CURRENT (DC) LOCATION.
The use of the term cdma2000, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The terms “processor” and “transceiver” are structural modifiers.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 37-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-readable medium which does not exclude a computer-readable medium being of a transitory nature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17, 19-20, 22-23, 25-26, 28-29, 31-32, 34-35, 37-38, 40, 42-44, 46-47, 49-50, 52-53, 55-56, 58-59, 61-62, 64-65, 67-68, 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3182632 A1 to CHOI et al. (“Choi”) [provided by Applicant] in view of U.S. Publication No. 2018/0091350 to Akkarakaran et al. (“Akkarakaran”) [provided by Applicant].
As to claims 1, 19, 37, see similar rejection to claim 55.   Note that Choi at para. 0350, disclose a processor executing software stored on a memory.  Note that Akkarakaran at para. 0174-0176 disclose a processor executing software stored on a computer-readable medium.
As to claims 2, 20, 38, see similar rejection to claim 56.   
As to claims 4, 22, 43, see similar rejection to claim 58.   
As to claims 5, 23, 40, see similar rejection to claim 59.   

As to claims 8, 26, 44, see similar rejection to claim 62.   
As to claims 10, 28, 46, see similar rejection to claim 64.   Note that Choi at para. 0350, disclose a processor executing software stored on a memory.  Note that Akkarakaran at para. 0174-0176 disclose a processor executing software stored on a computer-readable medium.
As to claims 11, 29, 47, see similar rejection to claim 65.  
As to claims 13, 31, 49, see similar rejection to claim 67.  
As to claims 14, 32, 50, see similar rejection to claim 68.  
As to claims 16, 34, 52, see similar rejection to claim 70.  
As to claims 17, 35, 53, see similar rejection to claim 71.  
As to claim 55, Choi discloses an apparatus (para. 0274-0275, fig. 15, 1550, STA) comprising: means for receiving (fig. 15, para. 0345, RF unit), from a base station, at least one of a carrier aggregation (CA) configuration or a bandwidth part (BWP) configuration (para. 0273-0275, 0285, AP transmits information on the allocation of resource units which are diversely located within a frequency band (i.e. BWP configuration) to the STA); and means for determining (fig. 15, para. 0345, processor) a direct current (DC) location based on at least one of the CA configuration or the BWP configuration (para. 0275, the STA may determine which transmission unit or frequency band (i.e. location) corresponds to the DC tone transmission unit based on the information on the allocation of resource units (i.e. BWP configuration)); and means for transmitting (fig. 15, para. 0345, RF unit).

Akkarakaran discloses a UE conveys the DC tone location to a base station using semi-static signaling after identifying a DC tone for uplink transmission (para. 0043, 0118).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the conveyance of a DC tone location of Akkarakaran into the invention of Choi.  The suggestion/motivation would have been to enhance phase-noise compensation reference signal design and scrambling (Akkarakaran, para. 0002).  Including the conveyance of a DC tone location of Akkarakaran into the invention of Choi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Akkarakaran.

As to claim 56, Choi and Akkarakaran further disclose the apparatus of claim 55, wherein the means for determining the DC location is further configured to determine a resource block (RB) that includes the DC location (Choi, para. 0275, STA determines which transmission unit or frequency band corresponds to the DC tone transmission unit), and wherein the means for transmitting the report is further configured to transmit the report including information associated with the determined RB (Akkarakaran, para. 0043, 0118, a UE conveys the DC tone location to a base station using semi-static signaling after identifying a DC tone for uplink transmission).  In addition, the same suggestion/motivation of claim 55 applies.


As to claim 59, Choi and Akkarakarn further disclose the apparatus of claim 55, further comprising: means for communicating, with the base station, a phase tracking reference signal (PTRS) configured based on the report (Akkarakaran, fig. 7, PTRS transmitted from UE to base station after DC Tone Indication sent from UE to base station).  In addition, the same suggestion/motivation of claim 55 applies.
As to claim 61, Choi and Akkarakaran further disclose the apparatus of claim 59, further comprising: means for determining a resource element (RE) mapping for communicating the PTRS based on the determined DC location, wherein the means for transmitting the report is further configured to transmit the report including the determined RE mapping (Akkarakaran, para. 0136, transmit an indication of the identified frequency corresponding to the DC tone (i.e. transmit the report). DC tone component 1125 may identify that a resource block of the set of resource blocks overlaps with the DC tone, where the one or more PTRS are transmitted using one or more resource blocks of the set of resource blocks that are different from the resource 
As to claim 62, Choi and Akkarakaran apparatus of claim 59, wherein the DC location is associated with a transmitter of the apparatus (Akkarakaran, fig. 11, tone manager 1140 linked to transmitter 1120), and wherein the means for communicating the PTRS is further configured to: transmit, to the base station, the PTRS (Akkarakaran, fig. 7, PTRS transmitted from UE to base station after DC Tone Indication sent from UE to base station).  In addition, the same suggestion/motivation of claim 59 applies.
As to claim 64, Choi discloses an apparatus (para. 0274-0275, fig. 15, 1500, AP) comprising: means for transmitting (fig. 15, RF unit 1530), to a wireless communication device, at least one of a carrier aggregation (CA) configuration or a bandwidth part (BWP) configuration  (para. 0273-0275, 0285, AP transmits information on the allocation of resource units which are diversely located within a frequency band (i.e. BWP configuration) to the STA); the wireless communication device determining (fig. 15, para. 0345, processor) a direct current (DC) location based on at least one of the CA configuration or the BWP configuration (para. 0275, the STA may determine which transmission unit or frequency band (i.e. location) corresponds to the DC tone transmission unit based on the information on the allocation of resource units (i.e. BWP configuration)) and means for receiving (fig. 15, RF unit 1530), from the wireless communication device (fig. 15, 1550).
Choi does not expressly disclose a report indicating direct current (DC) location information associated with the wireless communication device in response to at least one of the CA configuration or the BWP configuration. 

Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the conveyance of a DC tone location of Akkarakaran into the invention of Choi.  The suggestion/motivation would have been to enhance phase-noise compensation reference signal design and scrambling (Akkarakaran, para. 0002).  Including the conveyance of a DC tone location of Akkarakaran into the invention of Choi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Akkarakaran.
As to claim 65, Choi and Akkarakarn further disclose the apparatus of claim 64, wherein the received report includes a location of a resource block (RB) including a DC location of the wireless communication device  (Choi, para. 0275, STA determines which transmission unit or frequency band corresponds to the DC tone transmission unit; Akkarakaran, para. 0043, 0118, a UE conveys the DC tone location to a base station using semi-static signaling after identifying a DC tone for uplink transmission).  In addition, the same suggestion/motivation of claim 64 applies.
As to claim 67, Choi and Akkarakarn further disclose the apparatus of claim 64, further comprising: means for transmitting, to the wireless communication device, a configuration including a set of reference BWPs, wherein the DC location information is associated with the set of reference BWPs  (Choi, para. 0275, AP may allocate the RRU (BTU) and the IRU (STU) in diverse combinations within the frequency band. In this case, the positions of the DC tone transmission unit and the guard tone transmission 
As to claim 68, Choi and Akkarakarn further disclose the apparatus of claim 64, further comprising: means for communicating, with the wireless communication device, a phase tracking reference signal (PTRS) based on the DC location information in the report (Akkarakaran, fig. 7, PTRS transmitted from UE to base station after DC Tone Indication sent from UE to base station).  In addition, the same suggestion/motivation of claim 64 applies.
As to claim 70, Choi and Akkarakarn further disclose the apparatus of claim 68, wherein the received report includes a resource element (RE) mapping for communicating the PTRS (Akkarakaran, para. 0136, transmit an indication of the identified frequency corresponding to the DC tone (i.e. transmit the report). DC tone component 1125 may identify that a resource block of the set of resource blocks overlaps with the DC tone, where the one or more PTRS are transmitted using one or more resource blocks of the set of resource blocks that are different from the resource block including the DC tone.).  In addition, the same suggestion/motivation of claim 68 applies.
As to claim 71, Choi and Akkarakarn further disclose the apparatus of claim 68, wherein the DC location information is associated with a transmitter of the wireless communication device, and wherein the means for communicating the PTRS is further configured to: receive, from the wireless communication device, the PTRS (Akkarakaran, fig. 7, PTRS transmitted from UE to base station after DC Tone Indication .

Claims 9, 18, 27, 36, 63, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3182632 A1 to CHOI et al. (“Choi”) [provided by Applicant] in view of U.S. Publication No. 2018/0091350 to Akkarakaran et al. (“Akkarakaran”) [provided by Applicant] and in further view of U.S. Publication No. 2019/0081844 A1 to LEE et al. (“Lee”).

As to claims 9, 27, 45, see similar rejection to claim 63.   
As to claims 18, 36, 54, see similar rejection to claim 72.  
As to claim 63, Choi and Akkarakaran further disclose the apparatus of claim 59, wherein the DC location is associated with a receiver of the apparatus (Akkarakaran, fig. 11, receiver tied to tone manager).
Choi and Akkarakaran do not expressly disclose and wherein the means for communicating the PTRS is further configured to: receive, from the base station, the PTRS. 
Lee discloses the base station transmits a PTRS mapped to a resource region to the terminal (para. 0133).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the PTRS of Lee into the invention of Choi and Akkarakaran.  The suggestion/motivation would have been to transmit a signal for estimating phase noise (Lee, para. 0001).  Including the PTRS of Lee into the 
As to claim 72, Choi and Akkarakaran further disclose the apparatus of claim 68, wherein the DC location information is associated with a receiver of the wireless communication device (Akkarakaran, fig. 7, DC Tone information sent to receiver of 105-b).
Choi and Akkarakaran do not expressly disclose and wherein the means for communicating the PTRS is further configured to: transmit, to the wireless communication device, the PTRS.
Lee discloses the base station transmits a PTRS mapped to a resource region to the terminal (para. 0133).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the PTRS of Lee into the invention of Choi and Akkarakaran.  The suggestion/motivation would have been to transmit a signal for estimating phase noise (Lee, para. 0001).  Including the PTRS of Lee into the invention of Choi and Akkarakaran was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.

Allowable Subject Matter
Claims 3, 6, 21, 24, 39, 41, 57, 60, 66, 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200220675 A1 discloses the UE and the base station shown in FIG. 28 operate to implement the embodiments for a method of transmitting and receiving a phase tracking reference signal between the base station and the UE (para. 0294).
US 20180124726 A1 discloses receiving an indication of the presence or a location of the DC subcarrier, and receiving the synchronization signal that is independent from the DC subcarrier, in response to a determination that the synchronization signal transmits on the DC subcarrier (para. 0094).
US 20180368145 A1 discloses the reference point is determined according to a predefined location of the DC in a common bandwidth part (BWP) if the DC is present in the common BWP (para. 0073), The location of DC is represented as an offset with respect to a predefined point in the SS block or a predefined point in the common BWP (para. 0125).
US 20190313394 A1 discloses the UE may include a band report including DC locations as a function of configured bands or BWPs. In an embodiment, the UE may report a subcarrier offset of a subcarrier within a resource block (RB) overlapping with the DC location and/or the location of the RB (para. 0044).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463